Citation Nr: 0739446	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-21 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for psychiatric 
disability, to include major depressive disorder and post-
traumatic stress disorder (PTSD) (psychiatric disability).  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969 and from May 1972 to May 1975, which included 
combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  He also 
has service in the National Guard, including a period of 
active duty for training (ADT) from July 26, 1980 to August 
9, 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision that denied 
service connection for a low back disorder, a right knee 
disorder and psychiatric disability, and a July 2005 rating 
decision that denied service connection for tinnitus, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The veteran's tinnitus and his low back and psychiatric 
disability claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right knee disorder is not shown in service and the 
objective medical evidence fails to establish a nexus or link 
between any current right knee disorder and any incident of 
the veteran's active service.  


CONCLUSION OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.   

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2004.  
Several letters were sent to the veteran in this regard.  The 
RO notice letter dated in July 2003 informed the veteran that 
VA was working on his claim and what VA was doing.  He was 
informed that if he had military medical records in his 
possession, he should submit them, as well as any records 
from private doctors and hospitals.  The notice letter 
indicated that there were enclosures regarding the status of 
his claim, how he could help and what the evidence must show.  
These are not included with the copy of the letter in the 
file. The veteran responded to this letter and submitted 
evidence.  In March 2004, the veteran was sent a letter from 
VA regarding service connection that fully informed him as to 
his right knee claim.  He received follow-up letters in March 
2004, August 2004, and September 2004 informing him of what 
VA had done.  It is the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This notice 
must also include the information pertinent to the relevant 
disability rating and an effective date for the award of 
benefits that would be assigned if service connection is 
awarded.  Id.

Here, the veteran was provided with notice of the type of 
information and evidence needed to substantiate his claim of 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  As the Board concludes below, the 
preponderance is against the veteran's claim and no 
disability rating or effective date will be assigned; thus, 
there is no prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records have been obtained.  VA treatment records are 
also on file. Records from Social Security Administration 
(SSA) have been obtained.  Several unsuccessful attempts were 
made to secure additional Reserve records; however the issues 
decided herein relate to the veteran's active duty in the 
U.S. Army and thus those records would not be pertinent.  No 
other treatment records have been identified.  A VA 
examination has not been conducted.  However, since there is 
no showing of manifestations in service or for many years 
thereafter, a nexus opinion on the issue is not necessary.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and certain 
disorders, including arthritis become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The veteran contends that he injured his right knee when he 
was on ADT in the Reserves in August 1980.  (See, RO hearing 
transcript of March 2005).  He does not assert that the 
condition is related to his combat service in the Republic of 
Vietnam.  

The Board notes that there is no indication in the service 
records for his first or second periods of service in the 
Army of any right knee problems.  His discharge examination 
report for his first period of service dated in October 1969 
reflects that the veteran denied any knee trouble, and 
examination of the lower extremities was normal.  Records for 
his second period of service show no complaints or findings 
indicating a right knee problem.  His March 1972 entrance 
examination shows that the veteran denied a history of knee 
problems and examination of the lower extremities was normal.  
At separation in May 1975, his lower extremities were noted 
to be normal.  

National Guard records show that the veteran was injured 
during annual training (ADT) on August 7, 1980; however there 
was no injury noted involving the right knee.  Rather, the 
record documents a strain to the left leg and a bruised back.  
The evidence of record reveals that the first medical 
evidence of a right knee disorder occurs in connection with a 
January 1991 motor vehicle accident in which the veteran 
sustained a right knee fracture.  He was hospitalized from 
January 31 to March 1, 1991, at a private facility and had an 
open reduction and osteosynthesis of the right patellar 
fracture.  VA X-rays of January 1994 include a finding of 
mild degenerative joint disease of the right knee.  There is 
no medical evidence relating the veteran's right knee 
complaints to any period of service, or his ADT.  

The evidence lacks satisfactory evidence of a relationship 
between the veteran's service and his right knee disorder.  
The veteran does not report a continuity of right knee 
symptoms since service.  Further, although the Board does not 
doubt the sincerity of his belief that the disorder is due to 
service, the veteran is not competent to offer evidence that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology, including a nexus to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disorder is denied.  

REMAND

In his May 2007 brief, the veteran's representative discussed 
a claim for service connection for PTSD.  The Board finds 
that the veteran has thus expanded his psychiatric disability 
claim to include PTSD, and that the RO must initially 
consider that aspect of his claim because it is inextricably 
intertwined with the issue certified for appeal.  Thus, his 
psychiatric disability claim must be remanded.  

In reaching this determination, the Board notes that multiple 
theories for establishing the same benefit are part of the 
same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006).  In this regard, the Board observes that Courts have 
held that where a decision on one issue would have a 
significant impact upon another, the two claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); see also Smith v. Gober, 236 F.3d 1370, 
1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 
(1998).  Further, the Board reiterates that the veteran 
served in combat in Vietnam and observes that he reports that 
his psychiatric symptoms began during service.  Thus, on 
remand, the RO must consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

The veteran also claims that he has tinnitus related to his 
combat experiences in Vietnam during his first period of 
service.  The service records confirm that he was exposed to 
combat since he was awarded the Combat Infantryman Badge.  
The evidence of record reveals that the first medical 
evidence of tinnitus was in May 2005 when the veteran was 
examined by VA.  The May 2005 examiner stated that the 
veteran had complaints of tinnitus since 1980 and that the 
veteran attributed this to exposure to infantry noises in 
Vietnam.  The examiner, after evaluating the veteran, 
diagnosed tinnitus, by history, and reported that the present 
levels of hearing loss did not correlate with the subjective 
complaints.  The record shows that the examiner reported that 
the claims file was not made available to the examiner for 
review, and he did not provide a definitive diagnosis to 
indicate if the veteran currently has tinnitus, and if so, 
whether it was related to his combat service.  The Board 
finds that the March 2005 examination was inadequate, and 
given that the claims folder was not available for review, an 
accurate assessment of the etiology of the veteran's current 
condition could not be determined.  Therefore, the claim must 
be remanded for an examination with review of the claims 
file.

The veteran also claims service connection for a low back 
disorder, which he states is related to an injury he 
sustained during ADT in the Reserves.  Only service 
department records can establish if and when a person was 
serving on active duty, ADT, or IDT.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  Service department records are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203, defining the type of 
evidence accepted to verify service dates.

Reserve and National Guard service generally means ADT and 
inactive duty for training (IDT).  ADT is full time duty for 
training purposes performed by Reservists and National 
Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, 
this refers to the two weeks of annual training, sometimes 
referred to as "summer camp," that each Reservist or 
National Guardsman must perform each year.  It can also refer 
to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.
Service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The record shows that the veteran hurt his back during a 
period of ADT in on August 7, 1980.  Service records show 
that he was on annual training or summer camp from July 26, 
1980 to August 9, 1980, and that the injury occurred at Fort 
Drum, New York.  VA records show treatment for back 
complaints in 1984.  In August 1984, he reported having a 
back injury years prior, and the diagnosis was, 
musculoskeletal strain.  VA outpatient record on September 
1985 shows that the veteran had a history of injuring his 
back on the job three weeks earlier.  He has currently been 
diagnosed with degenerative disc disease (see VA X-rays of 
August 2002).  However an opinion regarding the etiology of 
the current disorder has not been sought, and one has been 
requested by the veteran's representative in his May 2007 
brief, finding that further development is necessary.  

Accordingly, the case is REMANDED for the following action:  
 
1.  Schedule the veteran for an 
examination to evaluate his tinnitus 
complaints.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner should determine 
whether the veteran has tinnitus, and if 
so, state whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed tinnitus 
had its onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached in a 
legible report.  

2.  Afford the veteran a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted, and 
the examiner should rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  In doing so, the 
examiner must comment on the VA diagnoses 
veteran's report of a continuity of 
psychiatric symptoms since service.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

3.  Schedule the veteran for a VA orthopedic 
examination to determine the etiology of his back 
disorder.  Provide the examiner with the claims 
file.  A rationale for any opinion expressed should 
be provided.  After clinical examination, the 
examiner is to provide an opinion whether it is at 
least as likely as not (at least 50 percent 
probable) that any current low back disorder had 
its onset  during active service or is related to 
any in-service disease or injury, including a low 
back injury  in 1980.  

4.  Thereafter, readjudicate the claims on appeal.  
The RO must consider 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304 in addressing the veteran's 
tinnitus and psychiatric disability claims.  If any 
claim remains denied, provide the veteran and his 
representative an appropriate supplemental 
statement of the case.  Allow an appropriate period 
of time for response.  The appellant has the right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


